Citation Nr: 1528271	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent rating for thoracolumbar strain for the period prior to May 1, 2014, and 20 percent therefrom.

2.  Entitlement to an increased disability rating for patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for cluster headaches for the period prior to May 1, 2014, and 10 percent therefrom.

4.  Entitlement to service connection for a disability of the third finger of the left (minor) hand. 

5.  Entitlement to service connection for a right ankle disability. 

6.  Entitlement to service connection for a right foot disability. 

7.  Entitlement to service connection for a prostate disability. 


WITNESSES AT HEARING ON APPEAL

Appellant and S. M., spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to March 1998.  He had two (2) years, six (6) months and two (2) days of prior active service. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO continued 10 percent and noncompensable disability ratings assigned to the service-connected low back (10 percent) and left knee (10 percent) disabilities and migraine headaches (noncompensably disabling).  The RO also denied service connection for a disability of the third finger of the left hand and right ankle, right foot and prostate disabilities.  The Veteran appealed the RO's continuation of 10 percent and noncompensable disability ratings assigned to the above-cited low back and left knee disabilities and migraine headaches, respectively, and the denials of service connection for a disability of the third finger of the left hand and right ankle, right foot and prostate disabilities to the Board. 

In a July 2014 supplemental statement of the case, the RO assigned 20 and 10 percent disability ratings to the service-connected low back disability and migraine headaches, effective May 1, 2014--the date of VA examination reports reflecting an increase in severity of these disabilities.  Because the increase in the evaluations assigned to the service-connected low back disability and migraine headaches to 20 and 10 percent for the prescribed periods on appeal do not represent the maximum rating available for these disabilities, his increased evaluation claims for these disabilities remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed these issues on appeal as reflected on the title page. 

In March 2015, the Veteran and his spouse testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic record.

The issue of entitlement to service connection for a prostate disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to May 1, 2014, the service-connected thoracolumbar strain resulted in forward flexion of the thoracolumbar spine to 85 degrees; combined range of thoracolumbar spine motion to 215 degrees.  There was no evidence of an abnormal gait or spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis, or intervertebral disc syndrome with incapacitating episodes.  Radiculopathy of the lower extremities or other evidence of neurological abnormalities were not demonstrated.  

2.  For the period from May 1, 2014, the service-connected thoracolumbar strain has been manifested by forward flexion of the thoracolumbar spine to 45 degrees. There is no evidence of favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.  Radiculopathy of the lower extremities or other evidence of neurological abnormalities have not been demonstrated.  

3.  Even considering his complaints of pain, weakness, and instability, the Veteran's left knee patellofemoral syndrome does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, there is no evidence of locking, effusion, ankylosis, recurrent subluxation or lateral instability, removal of semilunar cartilage, impairment of the tibia and fibula; or, x-ray evidence of arthritis. 

4.  Throughout the entire appeal period, the Veteran's service-connected cluster headaches are characterized by characteristic prostrating attacks occurring at least once every other day that cause his eyes to close and require copious amounts of medication (i.e., Excedrin); although frequent, the headaches are not completely prostrating and prolonged or productive of severe economic inadaptability.

5.  While seen for relative complaints in service, the competent and probative evidence of record does not contain a diagnosis of a disability of the third finger of the left (minor) hand, right ankle or right foot at any time during the appeal period or proximate thereto. 


CONCLUSIONS OF LAW

1.  For the period prior to May 1, 2014, the criteria for an increased disability rating in excess of 10 percent for service-connected thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2014).

2.  For the period from May 1, 2014, the criteria for an increased disability rating in excess of 20 percent for service-connected thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2014).

3.  The criteria for an increased disability rating in excess of 10 percent or for a separate rating for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2014).

4.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the criteria for a 30 percent rating, but no higher, for cluster headaches have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

5.  A disorder of the third finger of the left (minor) hand was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  A right ankle disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  A right foot disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via an August 2009 letter of the criteria for establishing increased ratings for his thoracolumbar strain, left knee patellofemoral syndrome and cluster headaches and service connection for third finger of the left hand, right ankle and right foot disorders, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded for his third left finger, right ankle and right foot disorders. This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in December 2009. Nothing more was required..

VA has met the duty to assist the Veteran in the development of the above-cited increased evaluation and service connection claims.  The Veteran's post-service private and VA treatment records, and statements and testimony of the Veteran and his spouse (testimony only) are of record. 

VA back, headache, knee and lower leg, hand/finger/thumb, joints and neurological examinations were also obtained in 2009 and 2014 to determine the severity of his low back and left knee disabilities and cluster headaches, as well as the presence of any current disability of the third finger of the left hand and right ankle.  The VA examinations in this case are collectively adequate for rating purposes.  The examiners interviewed the Veteran and prepared a written report that discussed the nature and severity of the Veteran's thoracolumbar strain, left knee patellofemoral syndrome and cluster headaches, and disorders of the third finger of the left hand and right ankle.  Accordingly, these examinations are sufficient so as to facilitate an informed assessment of the Veteran's thoracolumbar strain, left knee patellofemoral syndrome and cluster headaches, as well as the presence of any currently present disability of the third finger of the left hand and right ankle throughout the appeal period, and there is no duty to obtain additional VA examinations with respect to the increased rating and service connection claims decided herein.  See 38 C.F.R. §§ 3.327, 4.2 (2014).  The findings contained in these examination report are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran was not provided a VA examination in conjunction with his claim for service connection for a right foot disability.  The Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any suggestion, other than the Veteran's own assertion, that he has a right foot disability; and/or there has been no indication that he has this disability.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide any further examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In addition, and as noted in the remand section following the decision below, the Veteran testified that he had sought current (then) treatment for his prostate (i.e., elevated prostate-specific antigens).  As the Veteran did not testify to, nor does the record suggest, that he has sought continued VA treatment for the remaining disabilities at issue, any outstanding VA treatment records would not be pertinent to the increased and service connection claims decided herein.  In fact, and with regards to the Veteran's claims for service connection for a disability of the third finger of the left hand and right ankle disability, a November 2009 VA clinician indicated that the Veteran had not sought any post-service treatment for his third finger of the left hand or right ankle.  The Board finds that because any outstanding VA treatment records would not be relevant to the claims decided herein, they would not be pertinent and a remand to obtain them would be unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Finally, some discussion of the Veteran's March 2014 hearing before the undersigned is necessary.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) or Acting VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ elicited testimony designed to help the Veteran substantiate his increased rating and service connection claims decided herein.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the increased rating and service connection claims decided herein and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims decided herein.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the increased rating and service connection claims decided herein based on the current record.

The Board finds that no further assistance is warranted. VA may proceed with the consideration of his increased evaluation and service connection claims decided in the analysis below.

II. Legal Analysis

A. Increased Rating Claims-Thoracolumbar Strain, Left Knee Patellofemoral Syndrome and Cluster Headaches

Laws and Regulations

Increased Rating-general criteria

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2014). 

VA must assess the level of disability and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 11 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim for an increased rating was filed until VA makes a final decision on the claim.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Orthopedic-rating criteria

When evaluating musculoskeletal disabilities based on limitation of motion, such as the Veteran' service-connected low back and left knee disabilities, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 20 (1995).

i.  Thoracolumbar Strain

 The Veteran seeks a disability rating in excess of 10 percent for his service-connected low back disability for the period prior to May 1, 2014 and a 20 percent rating therefrom.  After a brief discussion of the laws and regulations pertaining to spine disabilities, the Board will analyze each period separately. 

The Veteran's thoracolumbar spine disability is rated at 10 percent disabling for the period prior to May 1, 2014, and 20 percent therefrom pursuant to Diagnostic Codes 5237, lumbosacral strain.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the thoracolumbar spine:

A 10 percent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5242. 

A 20 percent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (2).

Under Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Period Prior to May 1, 2014

The Veteran seeks a disability rating in excess of 10 percent for the service-connected low back disability during this period.  The Board finds that the preponderance of the evidence of record is against a rating in excess of 10 percent for the period prior to May 1, 2014 under the General Ratings Formula and the criteria for evaluating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

As noted above, in order to warrant a 20 percent rating for the service-connected lumbar spine disability for the prescribed period, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. This has not been demonstrated by the evidence of record for the prescribed period. 

During the period prior to May 1, 2014, forward flexion of the Veteran's lumbar spine was limited, at most, to 85 degrees (November 2009 VA spine examination report) and combined range of motion of the thoracolumbar spine was to 215 degrees.  Id.  This same examination report discloses that the Veteran had a normal gait and no evidence of  any abnormal spinal contour.  Id. 

In addition, aside from complaints of low back pain at the November 2009 VA examination, as well as in VA treatment reports, dated in January 2004 and January 2006 for which he took Naprosyn, the VA examiner specifically indicated that the Veteran did not have any incapacitating episodes as a result of his low back disability.  Thus, the Board finds that a disability rating in excess of 10 percent for the low back disability is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the thoracolumbar spine, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes during the period prior to May 1, 2014.  

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders for the prescribed period.  During the November 2009 VA examination, the VA examiner specifically indicated that the Veteran did not have any neurological abnormalities, such as urinary incontinence and urgency.  In addition, sensory and motor examinations of the lower extremities were 2/2 and 5/5, respectively.  In view of the foregoing, the Board finds that there is no evidence of any neurological abnormalities such as to warranted separate ratings pertinent to neurological disorders for the period prior to May 1, 2014.  

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca in evaluating the Veteran's claim for the prescribed period.  As noted above, when seen in the VA clinic in January 2004 and January 2006, the Veteran complained of low back pain.  During the November 2009 VA examination, the Veteran described having a mild (italics added for emphasis) throbbing daily low-to-mid back pain every 30 to 60 minutes.   He related that his discomfort had been daily in the last two (2) to three (3) years, but that prior to that time, it was intermittent (four (4) to five (5) months)).  These complaints were  considered in assigning the 10 percent rating.  The General Rating Formula specifically provides that the ratings thereunder are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This same examination report, however, revealed no objective evidence of pain on active range of motion and no change in range of thoracolumbar spine motion upon repeated and resisted testing of the joint with three (3) repetitions.  The November 2009 VA examiner determined that the Veteran's low back disability would not have any significant effects on his occupation or daily activities.  Overall, the VA examiner concluded that the Veteran would not experience any physical  limitations as a result of his low back disability.  (See November 2009 VA spine examination report).  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased, 20 percent or higher, evaluation for the service-connected low back disability for the period prior to May 1, 2014.  DeLuca, supra.

 Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)). Despite low back pain, the Veteran demonstrated 85 degrees of forward flexion of the thoracolumbar spine at the November 2009 VA spine examination.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the above evidence does not support an increased 20 percent or higher evaluation for the service-connected low back disability during the period prior to May 1, 2014.

Period from May 1, 2014

The Veteran seeks a disability rating in excess of 20  percent for the service-connected low back disability during this period.  The Board finds that the preponderance of the evidence of record is against a rating in excess of 20 percent for the period from May 1, 20-14 to the present under the General Rating Formula and the criteria for evaluating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The Board finds that for the period from May 1, 2014 to the present, an increased disability rating in excess of 20 percent for the service-connected low back disability is not warranted under the General Rating Formula.  As noted above, to warrant a 40 percent rating under the General Rating Formula, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  This has not been met in this case.  At a May 2014 VA examination, the Veteran demonstrated forward flexion of the thoracolumbar spine to 45 degrees.  In addition, the VA examiner specifically noted that there was no evidence of any ankylosis of the thoraolumbar spine.  (See May 2014 VA spine examination report, at pages (pgs.) 2, 5.)  Thus, the assignment of a higher 40 percent rating is not warranted for service-connected low back disability for the period from May 1, 2014, to the present.  In addition, as this same VA examiner specifically indicated that there was no evidence of IVDS, a 40 percent or higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes during the prescribed period.

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders for the prescribed period.  The above-cited May 2014 VA examiner specifically concluded that there was no evidence of any radiculopathy of the lower extremities or other neurological abnormalities related to the service-connected low back disability.  (See November 2009 VA examination report at page (pg.) 5.)  Thus, the Board finds that separate disability ratings for neurological disorders for the prescribed period are not warranted. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca for the period from May 1, 2014 to the present.  The Board observes that the Veteran complained of low back pain.  The Board finds the Veteran's descriptions of his own spine symptomatology both competent and credible.  Forward flexion of the Veteran's lumbar spine was limited to 45 degrees at the May 2014 VA spine examination, even after repetitive-use testing with three (3) repetitions.  (See VA spine examination, at (pg.) 3.)  Although the May 2014 VA examiner determined that the Veteran's low back disability resulted in less movement than normal and interference with sitting, standing and/or weight-bearing, it did not cause such additional limitation of motion of the spine so as to have resulted in forward flexion of the lumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, as is required for the assignment of the next higher disability rating [40 percent] under the General Rating Formula.  Thus, while it is clear that the Veteran experiences functional loss due to his low back pain, such loss does not more closely approximate the criteria contemplated by the assignment of a higher disability rating [40 percent] under 38 C.F.R. §§ 4.40 and 4.45. 

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).) Despite low back pain, the Veteran demonstrated 45 degrees of forward flexion of the thoracolumbar spine at the May 2014 VA examination even with repetitive range of motion testing times three (3).  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 40 percent or higher evaluation for the service-connected low back disability during the period from May 1, 2014.

ii.  Left Knee Patellofemoral Syndrome

The Veteran seeks an increased disability rating in excess of 10 percent for his service-connected left knee disability. 

The Veteran's left knee disability is currently rated by analogy under Diagnostic Code 5299-5262.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes. 

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative changes established by x-ray findings are rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved. 

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees is noncompensable.  Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees. 

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.  The 20 percent rating is the only rating available under Diagnostic Code 5258.

 Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic.  A semilunar cartilage is one of the menisci of the knee joint.  A 10 percent rating is also the highest schedular evaluation allowed under Diagnostic Code 5259.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

At the outset, the Board notes that the evidence does not support an award for an increased rating for the left knee under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula, or; Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated upon VA examinations performed in November 2009 and May 2014.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263 (2014). 

The Veteran's left knee patellofemoral syndrome (PFS) is currently evaluated as 10 percent disabling by analogy under Diagnostic Code 5299-5262 for impairment of the tibia and fibula with slight instability of the knee.  Given that there are no findings of impairment of the tibia and fibula of the left knee at any time during the appeal period, which was confirmed by the May 2014 VA examiner, the Board finds that the Veteran's left knee PFS is more appropriately evaluated by analogy under Diagnostic Code 5299-5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

As noted above, under Diagnostic Code 5258, a 20 percent evaluation is assigned for the aforementioned signs and symptoms.  In this case, the Veteran has subjectively complained of pain and swelling in the knees.  (See T. at pg. 19).  The November 2009 and May 2014 VA examiner found that the Veteran suffered from no meniscal conditions or procedures, and these same VA examiners also found that the Veteran had no instability, effusion, or dislocation symptoms in the left knee.  In fact, the May 2014 VA examiner stated that the Veteran had an essentially normal left knee examination without swelling or severe crepitus but with subjective complaints of pain that were not explained by the examination or x-ray findings.  (See May 2014 VA Knee and Lower Leg examination report).  To the extent that the medical evidence has not shown any meniscus abnormality, there is no indication that this has resulted in symptoms other than those already compensated by the Veteran's currently assigned evaluation, namely pain.  The Board does not find the Veteran's left knee disability to more closely approximate the criteria for a 20 percent rating under Diagnostic Code 5258.

The Board also finds that the preponderance of the evidence of record is against higher or additional separate ratings for the service-connected left knee PFS under other diagnostic codes.  As to Diagnostic Code 5257 for findings of recurrent subluxation or lateral instability of the knee, a 10 percent evaluation for mild symptoms or a higher 20 percent evaluation for moderate symptoms is not warranted at any time during the claim.  Here, while the Veteran testified that he experienced left knee weakness and instability, no medical evidence shows that he suffers from left knee instability or subluxation.  (See November 2009 and May 2014 VA Orthopedic and Knee and Lower Leg examination reports, respectively).  The objective medical evidence outweighs the Veteran's subjective complaints, and no rating under Diagnostic Code 5257 is warranted.

The Board notes that separate ratings may be assigned for the service-connected left knee disability under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability and x-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  Here, and as discussed in the preceding paragraph, there is no evidence that the Veteran has instability in the left knee.  There is also no x-ray evidence of left knee arthritis.  Thus, separate ratings are not for application.

The Board also finds that the preponderance of the evidence of record is against a 20 percent rating for the left knee under Diagnostic Codes, 5260 and 5261, the diagnostic codes used to evaluate limitation of flexion and extension of the knee, respectively.  As noted above, 20 percent ratings under these diagnostic codes  require evidence of limitation of flexion and extension of the left knee to 30 and 15 degrees, respectively.  This has not been demonstrated in this case.  At VA examinations, conducted in November 2009 and May 2014, left knee flexion was limited, at most, to 100 degrees.  Extension was normal (zero degrees) at each examination.  (See November 2009 and May 2014 VA Knee and Lower Leg examination reports).  Thus, in view of the foregoing, higher 20 percent disability ratings for left knee flexion and extension are not warranted under Diagnostic Codes 5260 and 5261.  

As noted above, under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  However, as noted above, there is no compensable loss of flexion or extension of the left knee at any time during the claim.  That is, the record does not reflect limitation of flexion to 45 degrees of less or extension to 10 degrees of the left knee as contemplated by compensable evaluations under Diagnostic Codes 5260 and 5261, respectively.  In fact, the record does not show that the level of limitation of motion contemplated by even noncompensable limitation of flexion (60 degrees) or limitation of extension (5 degrees) was met at any time during the claim under these codes.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left knee disability.  38 C.F.R. §§ 4.40 , 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence of record reveals complaints of left knee pain with no evidence of any additional limitation in range of motion following repetitive-use testing at either the November 2009 or May 2014 VA examinations.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  While the May 2014 VA examiner noted that the Veteran had less movement than normal, pain on movement and interference with sitting, standing and weight-bearing, the Veteran still demonstrated 100 degrees of left knee flexion and full extension at that examination.  In fact, the May 2014 VA examiner concluded that the left knee examination was essentially normal without swelling or severe crepitus and subjective complaints of pain that were unexplained by the examination.  (See May 2014 VA examination report.)  Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the left knee is not met. Any additional functional limitation as result of flare-ups is contemplated in the currently assigned 10 percent evaluation.

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)). As noted above, despite the Veteran's subjective complaints of left knee pain, he demonstrated 140 and 100 degrees of flexion of the left knee at the November 2009 and May 2014 examinations, respectively, and full extension even with repetitive range of motion testing.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or a separate evaluation for the service-connected left knee disability at any time during the appeal period. 

iii.  Cluster Headaches

The Veteran seeks a compensable disability rating for his service-connected cluster headaches for the period prior to May 1, 2015 and in excess of 10 percent therefrom.  

The Veteran's headaches are evaluated under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under that code, a noncompensable disability rating is assigned for migraine headaches with less frequent attacks.  A 10 percent disability rating is assigned where there is evidence of migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines (or cluster headaches in this case, as rated by analogy) with characteristic prostrating attacks occurring on an average once a month over last several months.. A maximum 50 percent rating is warranted for migraines (or headaches) with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER 'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness


The Board will resolve reasonable doubt in the Veteran's favor and award an increased 30 percent disability rating both prior to and from May 1, 2014 for the entire appeal period.  As noted above, a 30 percent rating for migraines requires characteristic prostrating attacks occurring on an average of once a month over the last several months.  Diagnostic Code 8100.  During a November 2009 VA examination, the examiner related that since 1977, the Veteran reported having experienced left parietal headaches three (3) times a week for 30 seconds.  The VA examiner indicated that since their onset in 1977, the Veteran's headaches had remained stable.  (See November 2009 VA Neurological examination report).  

At a May 2014 VA examination, the VA examiner concluded that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  This same report, however, reflects that the Veteran reported having experienced pulsating and throbbing head pain to the left side of the head that lasted less than one (1) day and occurred every other day.  The May 2014 VA examiner concluded that the Veteran's headaches were short-lived and caused mild impairment of function for a short period of time that limited the Veteran's job selection to one with flexible schedule/tasks with occasional absence for sickness.  (See May 2014 VA Headaches examination report).  At the hearing before the undersigned in March 2015, the Veteran testified that he experienced headaches every other day that caused his eyes to close and were relieved with copious amounts of Excedrin.  (T. at pgs. 29-32.)  Overall, the Board finds that the evidence is in at least equipoise as to whether the Veteran was having at least monthly prostrating attacks for the appeal period.  Accordingly, an increased 30 percent rating is warranted for the service-connected cluster headaches both prior to and from May 1, 2014. 

The next pertinent inquiry is whether, throughout the entire appellate period (both prior to and after May 1, 2014), the Veteran's symptoms have more nearly approximated the criteria for the next higher, 50 percent, rating.  The Board finds that the preponderance of the evidence is against an increased 50 percent rating at any time during the appeal period. 

The 50 percent rating contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As indicated above, the Veteran has consistently described persistent weekly headaches.  Even if the Board were to consider his headaches to be "very frequent," however, the evidence does not establish that these headaches are completely prostrating, prolonged, or productive of severe economic inadaptability.  In this case, the Veteran testified that when he experienced a headache at work, he would just sit if the headache got bad, then he would inform someone that he had another headache.  (T. at pg. 31.)  This statement is in alignment with the findings of a May 2014 VA examiner's conclusion that the Veteran's headaches caused mild impairment of function for a short period of time that would limit job selection to one with a  flexible schedule/tasks with occasional absence of sickness, which is within the normal realm of work allowance.  (See May 2014 VA neurological examination report).  Thus, in view of the foregoing, the Board finds that throughout the entire appeal period, the Veteran's cluster headaches have not more nearly approximated the criteria for a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

Conclusion-Increased Rating Claims

The Board acknowledges the Veteran's assertions that his low back, left knee and headache disabilities are painful, that he has difficulty bending over because of his spine and experiences weakness due to his left knee and, as a result, he should receive higher ratings.  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  As noted above, the Veteran's symptomatology and treatment for his low back, left knee and headache disabilities, do not meet the criteria set forth in the applicable regulations that would permit higher ratings, except as granted herein. 

The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a rating in excess of 10 percent for his low back prior to May 1, 2014 and 20 percent therefrom and is against a rating in excess of 10 percent for his left knee PFS.  While the preponderance of the evidence supports a 30 percent evaluation for cluster headaches, it is against a rating in excess of 30 percent for cluster headaches.  The preponderance of the evidence is against higher ratings than those assigned and discussed for these claims.  There is no doubt to be resolved, and higher ratings than previously assigned or assigned herein are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Further staged ratings for any of these disabilities is not warranted, as there appears to be no identifiable period on appeal during which the Veteran's disabilities manifested symptoms meriting higher disability ratings than those assigned or denied in this decision.  See Hart, 21 Vet. App. at 509-10.

While the Veteran's spouse, who also testified before the undersigned, claims to have been a certified nurse, there is no indication that she has received any ongoing medical education or training in spine, orthopedic or neurological disorders such as to qualify her as competent to render an opinion or statement as to whether the Veteran's low back, left knee and headache symptoms meet the criteria for higher disability ratings than assigned or denied herein.  Accordingly, the Board must find that her contentions with regard to the types and severity of the Veteran's low back, left knee and headache symptoms to be of minimal probative value in evaluating the claims.  See also 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Total disability based on individual unemployability due to service-connected disability (TDIU)

In addition, the Veteran has not asserted, and the evidence does not indicate, that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected low back and left knee disabilities and cluster headaches.  As such, the Board finds that it need not further address whether a TDIU due to service-connected disability is established.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Extraschedular Consideration

The Veteran's low back and left knee disabilities and cluster headaches have not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-scheduler basis.  See 38 C.F.R. § 3.321.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Board finds that the schedular criteria are adequate to rate the service-connected low back and left knee disabilities and headaches.  The rating schedule contemplates the described symptomatology of limited motion (spine and knee disabilities) and frequency and severity of headaches.  With respect to the Veteran's complaints of pain in his knee is not specifically set forth in the rating criteria in 38 C.F.R. § 4.71a, functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse are accounted for in 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca, 8 Vet. App. at 206.  The Veteran's reported pain in his knees and spine have been accounted for in the currently assigned 10 and 20 percent disability ratings assigned to the prescribed periods on appeal.  Therefore, the Board finds that the Veteran's symptoms are adequately described in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).

Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disabilities at issue.  The symptoms of the Veteran's service-connected low back and left knee disabilities and headaches are adequately compensated in the disability ratings assigned for the prescribed periods on appeal.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the evidence also does not indicate that these low back and left knee disabilities and headaches have result in marked interference with employment above and beyond that considered by the assigned disability ratings or that there have been frequent periods of hospitalization.  Rather, the May 2014 VA examiner opined that the Veteran's low back and left knee disabilities would not have any occupational impairment except that they would limit his ability to lift heavy items (spine) and decrease his ability to sit or squat for prolonged periods of time (left knee).  Concerning the Veteran's headaches, the May 2014 VA examiner noted that they mildly (italics added for emphasis) impaired the Veteran's ability to function.  In this regard, the Veteran's job would be limited to one with a flexible schedule/tasks with occasional absence for sickness which was within the normal realm of work allowances.   The Veteran testified before the undersigned that he was employed as a software analyst at Fort Bragg, North Carolina. He related that when he experienced a headache at work, he would sit until it passed.  There is also no indication of frequent hospitalization for any of the above-cited service-connected disabilities.  

In addition, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology. Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16 ; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons discussed above, referral for consideration of an extra-schedular rating is not warranted.


B. Service Connection Claims-Third Finger of the Left Hand, Right Ankle and Right Foot

The Veteran seeks service connection for a disability of the third finger of the left hand and right ankle and right foot disabilities.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the evidence of record does not demonstrate that the Veteran has arthritis of the left third finger, right ankle or right foot, service connection via the demonstration of continuity of symptomatology or on a presumptive basis is not applicable in the present case.

Regulations also provide that service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The threshold question to be answered is whether the Veteran currently has a disability of the third finger of the left (minor) hand and right ankle and right foot disabilities.  Shedden/Caluza, supra.  If, and only if, that question can be answered in the affirmative would it be necessary to explore the question of whether they are etiologically linked to his period of active military service.  The Board finds that because the preponderance of the competent evidence of record does not establish current diagnoses of a disability of the third finger of the left hand, or right ankle and right foot disabilities, the claims will be denied.

The Veteran's service treatment records show that in September 1984, the Veteran complained of right foot pain that had been present for one (1) day.  He related that the pain increased when he stepped down.  There was a medium-sized bump down the blade of the right foot and point tenderness on the back side of the bump.  There was no evidence of ecchymosis, but a deformity was noted.  The examining clinician entered an assessment of rule out medium swelling.  The Veteran was instructed to apply moist head and an Ace bandage for two (2) days. When re-evaluated by a physician's assistant (PA), the Veteran had a prominence over the right navicular fifth metatarsal with point tenderness, minimal amount of edema, and full range of right foot motion.  There was no evidence of any redness.  The PA entered an assessment of right foot pain (metatarsalgia). 

In March 1988, the Veteran presented to the Troop Medical Clinic for a status-post crush injury to the third finger of the left hand.  The examining clinician noted that the Veteran had been treated at the emergency room, but that the report was not in the medical records.  The Veteran had blood drained from under his nail bed.  He had pain with draining.  There was no evidence of any tenderness or edema, but there was ecchymosis.  There was no evidence of any distal interphalangeal involvement.  The examining clinician's assessment was that the wound was healing well.  In July 1991, the Veteran was seen at the emergency room for a right ankle injury that occurred while jumping.  An examination of the Veteran's right ankle revealed full range of motion and moderate swelling.  The right ankle was noted to have been neurovascularly intact.  An assessment of second degree ankle sprain was entered.  When seen for a follow-up in the Acute Medical Care Clinic a few days later, the Veteran's right ankle was tender to palpation, but with full range of motion.  Varus/valgus testing and Drawer's sign were negative.  An assessment of severe first degree sprain was entered.  A September 1997 retirement examination reflects that the Veteran's upper and lower extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran related, in part, that he had had arthritis, bursitis or rheumatism.  He denied having had any foot trouble.  On the reverse side of the report, the Veteran related that he had pain from arthritis in his neck and back and that he had broken a bone in his hand.  

November 2009 VA Hand, Thumb and Fingers and Orthopedic examination reports reflect that the Veteran was to be examined in order to determine the etiology of any residuals of an injury to the third finger of the left hand and right ankle injury, respectively.  During these examinations, the Veteran complained of numbness in his fourth (italics added for emphasis) finger of his left hand and discomfort over the lateral aspect of his right ankle when he ascended the stairs.  After a review of the record, which included the above-cited service treatment records, the examining VA physician's assistant found examinations of the Veteran's third finger of the left hand and right ankle to have been normal.  The VA PA noted that the Veteran had not sought any treatment for his left third finger of the left hand or right ankle since service discharge and that complaints were with the left fourth (italics added for emphasis) finger, not the third finger that was at issue.  The VA PA determined that x-rays showed an old healed fracture of the fifth metacarpal of an unknown age, which was non-painful and not at the site of the 1988 left hand, third finger laceration.  (See November 2009 VA Hand, Thumb and Fingers and Orthopedic examination reports).   

Put another way, aside from the complaints of discomfort in the right ankle, which again are without any supported clinical and physical findings, there is no competent evidence of record (medical or otherwise) showing that the Veteran currently has any disability of the third finger of the left hand or right ankle.  Pain in and of itself is not a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There must be some diagnosable or identifiable underlying condition; but, no such disorder has been identified. There is no evidence of the existence of any diagnosed disability of the third finger of the left hand, right ankle or right foot at any time since VA received the Veteran's claim for compensation in August 2009 or proximate thereto. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  The preponderance of the evidence is against the Veteran's claims for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, orthopedic disorders of the third finger of the left hand, right ankle and right foot, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic and podiatric disorders not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing (e.g., x-rays), physical examination, and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that the Veteran is competent to report symptoms of discomfort.  He is equally competent to report a history of having received in-service treatment of his third finger of the left hand, right ankle and right foot. However, there is no indication that the Veteran is competent to diagnose an orthopedic and/or podiatric disorder.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic and podiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The identification and classification of these disorders is also a medical determination.  As to the Veteran's wife's testimony, as set out earlier, she is also not shown to have received any specialized training in diagnosing or treating orthopedic or pediatric disorder.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

 "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim. " Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The competent medical evidence of record is negative for any disorder of the left third finger, and disorders of the right ankle and right foot. The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that he has these disabilities. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claims for service connection for a disorder of the third finger of the left hand, and right ankle and right foot disorders, this doctrine is not for application and the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased disability rating in excess of 10 percent for the service-connected thoracolumbar strain prior to May 1, 2014 and 20 percent therefrom is denied. 

An increased disability rating in excess of 10 percent for left knee patellofemoral syndrome is denied. 

An increased evaluation of 30 percent, but no higher, for service-connected cluster headaches is granted prior to and after May 1, 2014, subject to controlling regulations applicable to the payment of monetary benefits.

Service connection for a disability of the third finger of the left hand is denied. 

Service connection for a right ankle disability is denied. 

Service connection for a right foot disability is denied. 


REMAND

The Board finds that prior to further appellate review of the claim for service connection for a prostate disorder, additional substantive development is warranted.  Specifically, outstanding VA treatment reports pertaining to the claim for service connection for a prostate disorder should be obtained. 

During the March 2015 hearing before the undersigned, the Veteran testified that he had recently sought treatment for his prostate.  VA treatment records associated with the record are dated only through January  2006.  As outstanding VA treatment records might disclose that the Veteran currently has a prostate disorder that is related to his period of military service, they are potentially relevant to the claim for service connection for a prostate disorder.  VA has a duty to obtain all outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA treatment for the Veteran's prostate, to include records dated from January 2006. 
   
2.  If and only if the newly received records show a prostate disability, should the RO schedule the Veteran for a VA examination.  The purpose of the examination is to determine if any current prostate disability is etiologically related to the Veteran's period of military service, or had its onset therein. If an examination is performed, the VA examiner must provide opinions to the following question: 

Is it at least as likely as not (50 percent probability or greater) that any current prostate disability is etiologically related to the Veteran's period of military service or had its onset therein?

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.
 
3.  After undertaking any other development deemed appropriate, the RO should readjudicate the claim for service connection for a prostate disability.  

If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


